In an action to recover damages for personal injury, loss of services and medical expenses, defendants appeal from an order of the Supreme Court, Nassau County, entered September 28, 1962, which granted plaintiffs’ motion for summary judgment, and directed an assessment of damages (Rules Civ. Prac., rule 113). Order affirmed, with $10 costs and disbursements (Gerard v. Inglese, 11 A D 2d 381; Appel v. Root, 18 A D 2d 686). Beldock, P. J., Brennan, Hill and Rabin, JJ., concur; Ughetta, J., concurs, adhering, however, to the views expressed in the dissenting memorandum in Appel v. Boot (18 A D 2d 686).